DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevastakis (US 4,000,773, previously cited).
Re Claim 1. Sevastakis teach match mold (Fig. 2) for continuous casting device, said continuous casting device comprising a shell provided with an inlet end configured to receive the match mold and an outlet end configured to release solidified metal; and a cooling system arranged around the shell; said match mold for continuous casting device being configured to be housed inside the shell, and comprising: 
a base (item 30a) and an extension body (items 16, 40 & 42) that extends axially relative to the base; 
the base comprises an aperture (item 50) configured to allow passage of liquid metal into the shell; 
configured to develop physical contact with at least a portion of an inner face of the shell in order to exchange heat with the cooling system.  

Continuous casting device is not a part of the claimed match mold, but an intended use of the claimed match mold. Therefore, details of continuous casting device does not affect the patentability of the claimed match mold.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.

	Since the match mold of Sevastakis and the claimed match mold are structurally indistinguishable, the match mold of Sevastakis is capable of performing all claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 3. Sevastakis teach wherein the base includes an outer surface (Fig. 1, surface of item 30a facing item 19) configured to be in sealing contact with the inlet end of the shell (Fig. 1).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (KR 10-2007-0077859 A, cited by applicant).
Re Claim 1. Han teaches match mold (Fig. 3) for continuous casting device, said continuous casting device comprising a shell provided with an inlet end configured to receive the match mold and an outlet end configured to release solidified metal; and a cooling system arranged around the shell; said match mold for continuous casting device being configured to be housed inside the shell, and comprising:  
a base (left end of item 300) and an extension body (item 330) that extends axially relative to the base; 
the base comprises an aperture (item 313) configured to allow passage of liquid metal into the shell; 
the extension body comprises a radial projection (item 310) configured to develop physical contact with at least a portion of an inner face of the shell in order to exchange heat with the cooling system.  

Continuous casting device is not a part of the claimed match mold, but an intended use of the claimed match mold. Therefore, details of continuous casting device does not affect the patentability of the claimed match mold.

Since the match mold of Han and the claimed match mold are structurally indistinguishable, the match mold of Han is capable of performing all claimed functions.

Re Claim 3. Han teaches that the base includes an outer surface (Fig. 3, surface of item 310 facing item 110) configured to be in sealing contact with the inlet end of the shell (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Xu et al. (CN 106001469 A, hereinafter Xu, cited by applicant).
The teachings of Han have been discussed above.
aperture of the base.  

	The invention of Xu encompasses horizontal continuous casting mold. Xu teaches to position the opening of the base only on the lower portion of the base (Fig. 3 & Fig.5-7 b-d).
	In view of Xu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Han to position the opening of the base only on the lower portion of the base; since Xu teaches the advantage of doing it, which is to generate turbulent flow which produces smooth surface (abstract).
	The modified invention of Han in view of Xu would have the opening of the base only on the lower portion of the base. Therefore, the radial projection would be positioned in a region diametrically opposite the aperture of the base.

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
On page 5, regarding claim 1, applicant argued that Sevastakis fails to teach a radial projection configured to develop physical contact with at least a portion of an inner face of the shell, as Sevastakis does not have a cooling system and a cooling manifold in not in contact with a radial projection.
The examiner disagrees with this because Sevastakis clearly teaches a radial projection (item 30 b) which is in physical contact with a portion of an inner face of the shell (item 18). Also the cooling manifold equates to the recited cooling system, since it is arranged around the shell. In addition, the shell is a part of the continuous casting device which is an intended use of the claimed match mold, not a part of the claimed match mold. Therefore, whether the radial projection is in physical contact with an inner face of the shell, or the continuous casting device has a cooling system does not affect the structure or the patentability of the claimed match mold.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

On page 6, regarding claim 1, applicant argued that the invention of Sevastakis has a vertical configuration while the present invention has a horizontal configuration.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a horizontal configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 7, regarding claim 1, applicant argued that Han fails to teach a radial projection configured to develop physical contact with at least a portion of an inner face of the shell, as Han teaches a refrigerant tube, not the match mold.
The examiner disagrees with this because the current claim language does not preclude the refrigerant tube to be equated to be the claimed match mold, as the refrigerant tube of Han contains all the structural elements of the claimed match mold.

On page 8, regarding claim 2, applicant argued that Xu does not teach a radial projection adapted to develop physical contact with a portion of an inner face of the shell.
The examiner is relying on Han for the argued limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Finally, applicant argued that none of the references propose a match mold designed to guarantee the overall integrity of the system.
In response to applicant's argument that a match mold designed to guarantee the overall integrity of the system, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/11/2021